Title: To James Madison from Nathániel Knap, Jr., and Others, 18 October 1802
From: Knap, Nathaniel
To: Madison, James


Letter not found. 18 October 1802. Acknowledged in Daniel Brent to Knap and others, 2 Nov. 1802 (DNA: RG 59, DL, vol. 14). Requests information on the status of U.S. relations with Morocco as the writers are considering sending a vessel there. Brent enclosed newspaper copies “of a circular letter from Consul Simpson giving the substance of the Intelligence that is possessed by this Department with regard to the peace with Morocco.”
